             Case 7:21-cv-01996-CS Document 43 Filed 07/23/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
ELIZABETH HARDING WEINSTEIN,

                                            Plaintiff,
                                                                      ORDER
        - against -
                                                                 No. 21-CV-1996 (CS)
VILLAGE OF BRIARCLIFF MANOR, et al.,

                                             Defendants.
-------------------------------------------------------------x

Seibel, J.

        WHEREAS Plaintiff Elizabeth Harding Weinstein’s submissions in this matter have

raised the issue of her competency by, among other things, challenging a commitment order

allegedly issued by Village Justice Howard T. Code on March 9, 2021, (see Doc. 5), and her

alleged involuntary commitment at St. Vincent’s Hospital Westchester from March 9, 2021 to

April 2, 2021, (see id.; Doc. 6; Doc. 10 ¶¶ 33-38, 50); and

        WHEREAS the Court finds it appropriate given the circumstances to conduct an inquiry

into Plaintiff’s competency and whether it would be appropriate to appoint a guardian ad litem

pursuant to Federal Rule of Civil Procedure 17(c), see Lewis v. Newburgh Hous. Auth., 692 F.

App’x 673, 674-75 (2d Cir. 2017) (summary order), as amended (July 6, 2017), or take other

appropriate measures; and

        WHEREAS Plaintiff’s appeals from the Court’s previous orders seeking information

regarding competency have been dismissed by the Second Circuit, see Order, Weinstein v.

Village of Briarcliff Manor, No. 21-1099 (2d Cir. July 8, 2021), ECF No. 58; Order, Weinstein v.

Village of Briarcliff Manor, No. 21-1127 (2d Cir. July 8, 2021), ECF No. 43 Order, Weinstein v.

Village of Briarcliff Manor, No. 21-1127 (2d Cir. July 14, 2021), ECF No. 49; and
           Case 7:21-cv-01996-CS Document 43 Filed 07/23/21 Page 2 of 6




       WHEREAS the Court finds that Plaintiff’s psychotherapy records from Elizabeth

Bussian, LCSW are needed to aid in the Court’s required determination of Plaintiff’s

competency, and therefore “the interests of justice significantly outweigh the need for

confidentiality,” N.Y. Mental Hyg. Law § 33.13(c)(1); and

       WHEREAS a health care provider may disclose protected health information in the

course of a judicial proceeding in response to a court order, see 45 C.F.R. 164.512(e)(1)(i); and

       WHEREAS to the extent that the Court seeks these documents for in camera review,

their confidentiality shall be maintained; and

       WHEREAS the Court sent via UPS a copy of its July 22 Order, (Doc. 34), to Elizabeth

Bussian 1 at the address listed on her April 16, 2021 letter regarding Ms. Weinstein – 180 S.

Broadway, Ste. 301, White Plains, NY 10605, (Doc. 33 at 6) – and that mailing was returned by

UPS with the comment “REASON FOR RETURN: COMPANY OR PERSON UNKNOWN,

NOT DELIVERED” (Exhibit 1, attached); and

       WHEREAS Ms. Bussian’s June 20, 2021 letter regarding Ms. Weinstein lists Ms.

Bussian’s address as 180 S. Broadway, Ste. 207, White Plains, NY 10605, (Doc. 33 at 5); and

       WHEREAS the Court will send this Order to that address,

       IT IS HEREBY ORDERED that Elizabeth Bussian shall, no later than July 30, 2021,

submit to the Court for in camera review any and all mental health records relating to Plaintiff

Elizabeth Harding Weinstein for the period March 9, 2021 to the present.




       1
         The Court notes the typographical error in its July 20 Order and mailing misspelling
Ms. Bussian’s last name as “Bussain” (Exhibit 1, attached). For the avoidance of doubt, both
this order and the Court’s Order of July 20, 2021 (Doc. 34) are directed to Elizabeth Bussian.


                                                    2
          Case 7:21-cv-01996-CS Document 43 Filed 07/23/21 Page 3 of 6




       The records shall be delivered directly to my chambers via mail, fax, or personal delivery

at the Hon. Charles L. Brieant Jr. Federal Building and U.S. Courthouse, 300 Quarropas Street,

White Plains, New York 10601.

SO ORDERED.

Dated: July 23, 2021
       White Plains, New York
                                                    ________________________________
                                                         CATHY SEIBEL, U.S.D.J.




                                                   3
Case 7:21-cv-01996-CS Document 43 Filed 07/23/21 Page 4 of 6
Case 7:21-cv-01996-CS Document 43 Filed 07/23/21 Page 5 of 6
Case 7:21-cv-01996-CS Document 43 Filed 07/23/21 Page 6 of 6
